Case: 3:20-cv-00224-NBB-RP Doc #: 66-16 Filed: 02/02/21 1 of 2 PageID #: 925




                 EXHIBIT 16
Case: 3:20-cv-00224-NBB-RP Doc #: 66-16 Filed: 02/02/21 2 of 2 PageID #: 926




                                floe
                         4110
                   watt




             VAL




                    P
                                                    A




                                                                  4221
                                                    ty
       441         414                                reP
                                                            r


                                                                               RASH_2695
